Citation Nr: 1743216	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-12 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. What rating is warranted for type II diabetes mellitus from September 23, 2010?

2. For the period prior to October 20, 2015, entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy.

3. For the period since October 20, 2015, entitlement to a rating in excess of 20 percent for right lower extremity peripheral neuropathy.

4. For the period prior to October 20, 2015, entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy. 

5. For the period since October 20, 2015, entitlement to a rating in excess of 20 percent for left lower extremity peripheral neuropathy.  

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In January 2015, a videoconference hearing was held before the undersigned Veterans Law Judge. In May 2015, the Board remanded the appeal for additional development. 

In November 2015, VA increased the ratings for peripheral neuropathy in the right and left lower extremities to 20 percent disabling effective October 20, 2015. This resulted in staged ratings and the appeal issues have been restated to reflect this. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2015, the Veteran submitted VA Form 21-4142, Authorization to Disclose Information to VA, and VA Form 21-4142a, General Release for Medical Provider Information to VA. He identified treatment from Dr. D.C. and Dr. O.C. for the period from 2010 to the present. He also identified medical records associated with a claim for Social Security benefits.

The claims folder contains a "Medical Records Request Reject Notice" dated in November 2015. This document indicates that the request was rejected because the authorization was missing the Veteran's signature.  On review, however, there is no indication that VA ever contacted the Veteran and notified him that his authorization was rejected or gave him an opportunity to submit a properly completed authorization. 

While records from the Social Security Administration are of record and while the claims folder contains some records from the identified private providers, under the Veterans Claims Assistance Act of 2000 (VCAA) when identified private records are not of record VA is required to make reasonable efforts to obtain them.  38 C.F.R. § 3.159 (2016).  Reasonable efforts generally consist of an initial request and, if records are not received, a single follow-up request.  Id.  Under the VCAA VA is required to inform the Veteran that records have been requested and that if VA is unable to obtain them, the claimant is to be informed that he is responsible for submitting them himself.  38 C.F.R. § 3.159 (e).  

In this case, no notice was provided to the Veteran that he failed to sign the required documents, he was never given a chance to resubmit a signed authorization, and there is no evidence that VA tried even once, let alone twice, to get the documents identified by the appellant.  Hence, further development is required. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to complete and sign a new authorization for release of updated records from Dr. D.C. (Community Urgent Care) and Dr. O.C. (Pain and Wound Care Center). If a properly completed authorization is received, these records must be requested in full compliance with the Veterans Claims Assistance Act of 2000. All records obtained or responses received should be associated with the claims folder. 

2. Request records from the VA Medical Center in Birmingham, Alabama for the period from November 2016 to the present. If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

3. Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the appeal issues. If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case. An appropriate time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




